JOURNAL ENTRY AND OPINION
Relator avers that he is  the defendant in State v. Brown,
Cuyahoga County Court of Common Pleas Case No. CR-360296. Relator further avers that the court of common pleas granted relator's motion for transcripts and related case information and ordered respondent clerk to send a copy to relator. Relator complains that respondent clerk has not acted and requests that this court compel respondent to send the materials to relator.
Respondent has filed a motion to dismiss or, in the alternative, for summary judgment. Attached to the complaint is a copy of relator's motion for transcripts and related case information in which relator requests that the court of common pleas order the court reporter to prepare a transcript at state expense. Attached to respondent's motion is an affidavit of the court reporter who avers that she mailed the transcripts to relator on June 25, 1999. Relator has not responded to respondent's motion.
Relator has received the relief which he requested. As a consequence, this action is moot. "A writ will not issue to compel an act already performed. State ex rel. Jerningham v.Cuyahoga 723." State ex rel. Cockrell v. Russo (Mar. 5, 1998), Cuyahoga App. No. 73712, unreported, at 2. Additionally, relator's reliance on R.C. 149.43 is misplaced. Respondent does not have a duty to mail public records. State ex rel. Iacovone v. Kaminski (1998),81 Ohio St.3d 189, 690 N.E.2d 4.
We also note that, by entry dated June 30, 1999, this court ordered that relator deposit security for costs with the clerk and file an affidavit specifying the details of the claim as required by Loc.App.R. 45(B)(1)(a). Relator's failure to comply with the June 30, 1999 order is a sufficient basis for dismissal of this action.
Accordingly, respondent's motion to dismiss or, in the alternative, for summary judgment is granted. Relator to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE